Blood-worth, J.
1. There are no new facts or issues in this case to change the view taken of it by this court when it was previously here (Kittles v. Thorpe, 29 Ga. App. 146, 114 S. E. 228); and the judgment of the trial court in attempting to enforce this court’s ruling must be affirmed. Sanderlin v. Sanderlin, 27 Ga. 334; Southwestern Railroad v. Wright, 68 Ga. 312 (6); Heyman v. Southern Railway Co., 122 Ga. 608 (50 S. E. 342).
2. The request that ten per cent, damages be awarded against the plaintiff in error, for bringing the ease to this court for delay only, is denied.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.